Citation Nr: 0432028	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-08 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to December 11, 1995 
for an award of a 10 percent evaluation for a residual scar 
with incisional hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Pittsburgh, Pennsylvania that denied the 
benefit sought on appeal.  The veteran, who had active 
service from November 1943 to October 1945, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  

In a decision dated in August 2002, the Board granted an 
effective date of December 11, 1995 for an award of a 10 
percent evaluation for a residual scar with incisional 
hernia.  This represented a partial grant of the benefit 
sought on appeal.  The Board then returned the case to the RO 
for additional development with respect to the issue of 
entitlement to an effective date prior to December 11, 1995 
for an award of a 10 percent evaluation for a residual scar 
with incisional hernia.  The case was subsequently returned 
to the Board for further appellate review.


REMAND

A preliminary review of the record after being returned to 
the Board following the August 2002 decision discloses that 
the development requested by the Board in that decision was 
not adequately accomplished.  In that decision, the Board 
requested the RO ask the veteran to offer an explanation for 
his contention that the effective date at issue should be May 
14, 1982, and to provide notice to the veteran of the 
provisions of the VCAA as required by 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b) in connection with his claim for an 
effective date prior to December 11, 1995 for an award of a 
10 percent evaluation for a residual scar with incisional 
hernia.  

The Board observes that a deferred rating decision dated in 
December 2003 acknowledged the development requested by the 
Board, and the RO sent the veteran a letter in February 2004 
pursuant to the Board's request.  However, that letter did 
not ask the veteran to offer an explanation for his 
contention that the effective date at issue should be May 14, 
1982.  Furthermore, with respect to notice of the VCAA, an 
enclosure to that letter titled "What the Evidence Must 
Show" informed the veteran of what the evidence must show to 
support an appeal for service connection.  Suffice it note 
that the veteran's appeal does not involve a claim for 
service connection, but rather is a claim for an earlier 
effective date.  As a result, the veteran still has not been 
informed of the provisions of the VCAA and the evidence 
necessary to substantiate his claim for an effective date 
prior to December 11, 1995 for an award of a 10 percent 
evaluation for a residual scar with incisional hernia, as 
required by 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b).  

Decisions of the United States Court of Appeals for Veterans 
Claims (Court) indicate that this procedural defect must be 
addressed prior to final appellate review.  In the case of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) the Court 
stated in a case involving VCAA notice that "the appellant 
has the right on remand to VCAA content-complying notice and 
proper subsequent VA process."  Pelegrini, 18 Vet. App. at 
120.  

In this regard, notice consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), must inform 
the appellant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  Furthermore, as indicated in 38 C.F.R § 
3.159(b), in what can be considered a fourth element of the 
requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1); see 
38 U.S.C.A. § 5103A(g).  

In addition, in cases where the Board has requested necessary 
development by the RO, the Court held in Stegall v. West, 11 
Vet. App. 268 (1998) that "a remand by this Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders." 
Stegall, 11 Vet. App. at 270.  In this case, since the 
development requested by the Board in the August 2002 remand 
was not completely accomplished, and continues to be 
necessary, the case must be returned to the RO to complete 
the development requested by the Board in the August 2002 
remand.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC), in Washington, DC, and the VA will notify the veteran 
if further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should provide notice to the 
veteran of the VCAA in connection with 
the claim for an effective date prior to 
December 11, 1995 for an award of a 10 
percent evaluation for a residual scar 
with incisional hernia consistent with 
the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b)(1) and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as discussed above.  

2.  The RO should contact the veteran and 
request that he provide an explanation 
and provide any supporting evidence he 
may have for his contention that the 
effective date at issue should be May 14, 
1982.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



